DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to 35 USC 112(b) Rejections of Claim 1 have been fully considered but they are not persuasive. 
Regarding Claim 1, Ln 15-16, the limitation “first force from the first tool elastically deforms the threaded closure and alters the first angle”, Applicant has not addressed the Rejection of the most previous Office Action.  Therefore, the rejection is maintained. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1, 3 & 10, notwithstanding the rejection stated above, have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1, 3 & 10, notwithstanding the rejection stated above, have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102(a)(1)/(a)(2) Rejections of Claims 1-3 & 5-9, have been fully considered and are persuasive.  The 35 USC 102(a)(1)/(a)(2) Rejections of Claims 1-3 & 5-9 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 13 Rejections of Claim 10, have been fully considered and are persuasive.  The 35 USC 13 Rejection of Claim 10 has been withdrawn. 
Examiner notes that no specific arguments are made against the rejections of Claims 2, 4-10.
Examiner thanks the Applicant for the remarks concerning Claims 21, 26 and 30 and notes that the opinion on these claims are made in the rejections stated below, as these claims were unavailable at the time of the most recent Office Action, and therefore not previously examined. 
Claim Objections
Claims 6,8,25-26 and 29 are objected to because of the following informalities: 
Regarding Claim 6, Ln 2, the limitation “is controlled by”.  Examiner suggests “is configured to be controlled by”. 
Regarding Claim 8, Ln 1-2, the limitation “the first force deflects the extension such that”.  Examiner suggests “the first force is configured to deflect the extension such that”. 
Regarding Claim 25, Ln 1-2, the limitation “the first force alters the first angle such that”.  Examiner suggests “the first force is configured to alter the first angle such that”. 
Regarding Claim 26:
Ln 2, the limitation “a first tool to apply a first force”.  Examiner suggests “a first tool configured to apply a first force”; 
Ln 12-13, the limitation “the first force from the first tool configured to elastically deform the threaded closure and alter”.  Examiner suggests “the first force from the first tool elastically deforms the threaded closure and alters”; 
Ln 14-15, the limitation “a second tool to apply a second force to an exterior surface of the neck of the metallic container to form a container thread on the neck by pressing the neck against”.  Examiner suggests “a second tool configured to apply a second force to an exterior surface of the neck of the metallic container to form a container thread on the neck by pressing the neck against”. 
Regarding Claim 29, Ln 1, the limitation “the first force bends”.  Examiner suggests “the first force configured to bend”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 1-8, 10, 21-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, Ln 15-16, the limitation "the first force from the first tool elastically deforms the threaded closure and alters the first angle" is indefinite for claiming a method step in an apparatus claim (see MPEP 2173.05 (p)(II)).  The Examiner encourages the applicant to amend the claim to recite what the first tool is configured to do rather than the process step of doing it, i.e. "a first tool configured to apply a first force downwardly ... ". 
Regarding Claim 6, Ln 1-2, the limitation “the movement of the first and second tools” lacks antecedent basis in the claims. 
Regarding Claim 29: 
Ln 1, the limitation "the projection” lacks antecedent basis in the claims; 
Ln 2, the limitation "the upper surface” is indefinite for failing to particularly point out and distinctly claim the element the upper surface refers to, whether the projection, previously recited in Claim 29, Ln 1, the extension, previously recited in Claim 26, Ln 5, or another element. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ross, et alia (US 2015/02251074), hereinafter Ross. 
Regarding Claim 26, Ross discloses an apparatus to seal a metal container (Para [0005], Ln 1-4), comprising: 
a first tool (93) (Para [0129], Ln 1; as illustrated in at least Fig 5A) to apply a first force to a threaded closure (44) (Para [0128], Ln 3, 8; Examiner notes the nomination of element [93] as “pressing block” has been interpreted to mean the element supplies a force to the closure) positioned in an opening of the metallic container (Para [0129], Ln 1-3), the first force directed downwardly relative to a longitudinal axis of the metallic container (as illustrated in at least Fig 5A); 
wherein the threaded closure comprises a closure body (46) (Para [00117], Ln 7; as illustrated in at least Fig 3), an outer surface with a closure thread (60) (Para [0118], Ln 1-3; as illustrated in at least Fig 3), an extension (66) projecting outwardly from an upper end of the closure body (Para [0126], Ln 1-3; as illustrated in at least Fig 4), and an upper surface of the extension that is oriented at a first angle relative to a reference plane which is perpendicular to the longitudinal axis, the first angle being between approximately 0.5° and 10° (as illustrated in at least Fig 4; Examiner notes the extension appear to be substantially horizontal, approximately equal to 0.5° to the longitudinal axis, parallel to the dimension [56] in Fig 4); 
wherein the metallic container (4) (Para [0113], Ln 1-2; as illustrated in Fig 1) includes a bottom portion (6), a sidewall portion (8), a neck (20) extending upwardly from the sidewall portion, the neck being unthreaded, a curl formed at an uppermost end of the neck, and the opening positioned opposite to the bottom portion (Para [0113], Ln 1-2; as illustrated in Fig 4-8); and 
wherein the first force from the first tool elastically deforms the threaded closure (84) and alters the first angle at which the extension projects from the closure body (Examiner notes, as illustrated in Fig.s 4 & 5A, element [84], of the threaded closure, must be elastically deformed to pass beside and come to rest under [28], of the metallic container, as illustrated between Fig.s 4 & 5A, after the threaded closure, [44], has been inserted into the metallic container, [4], and further, a force must have been applied to move the threaded closure, [44], into the metallic container, [4]); and 
a second tool (90) (Para [0128], Ln 7) to apply a second force to an exterior surface of the neck of the metallic container to form a container thread on the neck by pressing the neck against the closure thread (as illustrated in Fig 5A, the thread roller, [90], must have applied a force to deform the metallic container, [4], from the condition illustrated in Fig 1, to that illustrated in Fig 5A), wherein the second tool is configured to apply the second force while the first tool applies the first force (Para [0130], Ln 16-18). 
Examiner notes that Claim 26 has been objected to, as stated above, In view of that objection, Examiner has interpreted the limitations of Claim 26 to mean that the apparatus is capable of elastically deforming the threaded closure ... , capable of altering the first angle ... and the second tool is capable of applying the second force while the first tool applies the first force, as completely recited in the Claim. 
Regarding Claim 27, Ross discloses all aspects of the claimed invention, as stated above.  Ross further discloses a lower surface of the first tool that is adjacent to the threaded closure is generally planar (as illustrated in Fig 5A). 
Regarding Claim 28, Ross discloses all aspects of the claimed invention, as stated above.  Ross further discloses the first tool is configured to initially contact a portion of the extension positioned between opposing portions of the curl of the metallic container (as illustrated in Fig 5A; Examiner notes the lower surface of [93] would contact the extension between the curls at the initiation of contact with the container at or near the start of the forming process, as the first tool [93] is lowered into the cavity of the closure, as disclosed in Para [0129], Ln 1-3).
Regarding Claim 29, Ross discloses all aspects of the claimed invention, as stated above.  Ross further discloses the first force to the closure (Para [0128], Ln 3, 8).  Ross is not explicit to the distance the force moves the closure, however Ross discloses the closure is made of a flexible material (the seals [68], [70], [72] being disclosed a being flexible and made of the same material as the closure, Para [0126], Ln 23-24, 21-23).  Therefore, the first tool of Ross is configurable to apply a first force to the closure to bend the projection upwardly and away from the bottom portion of the metallic container such that the upper surface is approximately parallel to the reference plane. 
Examiner has interpreted the limitation “the projection” to mean the extension projecting outwardly from an upper end of the closure body, previously recited in Claim 26, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 30, Ross discloses all aspects of the claimed invention, as stated above.  Ross further discloses the reference plane intersects an inner portion of the extension, and wherein before the first force is applied to the threaded closure, an outer portion of the extension is spaced between approximately 0.010 inches and 0.10 inches below the reference plane.  Examiner notes, as illustrated in Fig 5A, the reference place, perpendicular to the longitudinal axis of the container, would be approximately horizontal and the extension is illustrated to be approximately horizontal.  Examiner further notes that 0.010 inches is a very small distance and thus a position 0.010 inches below a horizontal plane would appear substantially horizontal. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103 may render the claims not allowable.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “the threaded closure is biased in an upwardly direction after the second tool forms the container threads”, as recited in Claim 1.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Ross, et alia (US 2015/0225107), hereinafter Ross, discloses “An apparatus to seal a metallic container with a threaded closure inserted into an opening of the metallic container”.  Ross further discloses, in a first embodiment, a closure, satisfying the limitations of Claim 1, namely “wherein the threaded closure (44) (Para [0128], Ln 3) includes a closure body (46) (Para [00117], Ln 7; as illustrated in at least Fig 3), an outer surface including closure threads (60) (Para [0118], Ln 1-3; as illustrated in at least Fig 3), and an extension (66) projecting outwardly from an upper end of the closure body at a first angle relative to the longitudinal axis (Para [0126], Ln 1-3; as illustrated in at least Fig 4)”.  Ross further discloses the closure further comprises seals (68), (70), (72) formed on the extension (Para [0126], Ln 3-4). 
Ross further discloses, in at least one embodiment, a seal (80) (Para 0147], Ln 4), comprised of an elastic material (Para [0146], Ln 9-11), which is deformed during thread forming of the container and closure (Para 0148], Ln 8-12; as illustrated in Fig 9B).  The deformation of this seal would tend to continue to bias the closure downward, after withdrawal of the first tool (as illustrated in general for in Fig 5A). 
Ross is silent to “the threaded closure is biased in an upwardly direction after the second tool forms the container threads”, as recited in Claim 1.  Although Ross discloses biasing of the closure, downwards, after forming after the second tool forms the container threads, this embodiment of Ross fails to disclose or fairly suggest modification of the seal in such a manner as to bias the closure upward, as claimed in Claim 1, nor does a motivation exist for modifying the first embodiment to include such a seal (80), since seals (68), (70, and (72) already exists in the first embodiment, and no need for further sealing of the first embodiment is disclosed nor suggested by Ross, all of which would be necessary to modify the first embodiment of Ross with a further embodiment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: COX (US-2769293), ANTHONY (US-3452897), Dillon (US-4189824), Cudzik (US-6206222), DAVIS (US-2117407), Jordan (US-5704240), and Cox, (WO9420237) all teach containers with screw closures having formed threads. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/JIMMY T NGUYEN/           Primary Examiner, Art Unit 3725